Citation Nr: 0030654	
Decision Date: 11/24/00    Archive Date: 12/01/00	

DOCKET NO.  99-15 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for cerebrovascular 
accident ("stroke") resulting in extremity weakness, claimed 
as secondary to service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to May 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 1998 and January 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boise, Idaho.  


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
"strokes" with accompanying extremity weakness.  In that 
regard, at the time of a VA neurological examination in 
January 1997, the veteran gave a history of a right-sided 
cerebrovascular accident with mild residual left-sided 
weakness in September 1994.  However, actual records of this 
"stroke" are not at this time a part of the veteran's claims 
folder.  On subsequent VA neurologic examination in January 
1998, the veteran gave a history of a second cerebrovascular 
accident in August 1997, for which she received treatment at 
St. Luke's Hospital, a private medical facility.  However, 
records of her treatment at that facility are, once again, 
not a part of the veteran's claims folder.  

The Board observes that, following the aforementioned 
neurologic examination, the examiner commented that she was 
"unaware" that the veteran's cerebrovascular accident(s) with 
secondary weakness in the arms and legs could be the result 
of her service-connected migraine headaches.  However, she 
further commented that the veteran's weakness could be 
attributed to her cerebrovascular accident.  The examiner 
noted that the veteran's claims folder contained an October 
1997 report from a Dr. Han, to the effect that it was 
"possible that some of the weakness that (the veteran) had 
had in her arms and legs (might) be related to complications 
from migraine headaches."  While the examiner was willing to 
defer to Dr. Han regarding the potential relationship 
(between the veteran's weakness and her service-connected 
migraine headaches), she noted that, in Dr. Han's report, 
there were "2 or 3 qualifications to the likelihood of the 
relationship," and that further neurological consultation 
might need to be considered.  In an addendum to the 
neurological examination dated in February 1998, the examiner 
stated that, following a review of the veteran's claims 
folder, there did not appear to be present Dr. Han's records 
covering the period from August to October 1997, but only the 
aforementioned letter from Dr. Han dated in late October 
1997.  Accordingly, the examiner was "prepared to make a 
comment regarding the likelihood of an association between 
the veteran's migraine disorder and her stroke when Dr. Han's 
records were made available to her."  Alternatively, it was 
noted that Dr. Han might personally provide an opinion 
regarding the veteran's claim. 

The Board observes that, in correspondence of early November 
1998, Dr. Han wrote that the connection between the veteran's 
right arm and leg weakness and numbness and her migraine 
headaches was "unclear at best."  Specifically, the veteran 
indicated that the fluctuations and the numbness in her right 
arm and leg did  not coincide with the severe migraine 
headaches which she experienced two times per month.  
Accordingly, it was the suspicion of Dr. Han that it was 
"unlikely" that the veteran's right arm and leg weakness and 
numbness were due to her migraine headaches. 

The Board notes that, in correspondence of late May 1999, the 
veteran's private physician (a neurologist) wrote that the 
definitive etiology for the veteran's "strokes" was 
uncertain, and that, in the veteran's age group, given the 
lack of any evidence of a hypercoagulable state, collagen 
vascular disease, or other thrombotic or embolic risk, the 
etiology of such "strokes" was highly suggestive of the 
development of a "complicated migraine," that is, a migraine 
resulting in prolonged neurological deficit.  

Finally, in correspondence of early June 1977, another of the 
veteran's private physician's wrote that he had found that 
there was a "relationship" between headache (that is, 
migraine) and stroke, which he believed was "the case with 
the veteran."  

As is clear from the above, there exists some considerable 
question as to the exact nature and etiology of the veteran's 
"strokes" and accompanying extremity weakness.  While varying 
opinions have been offered as to that etiology, actual 
clinical records providing a rationale for the opinions 
offered are for the most part lacking.  Under such 
circumstances, and in light of the recently-passed Veterans 
Claims Assistance Act of 2000 [Pub. L. No. 106-475, 114 Stat. 
2096 (2000)], 
the Board is of the opinion that further development is 
required prior to a final adjudication of the issue of 
entitlement to service connection for "strokes" resulting in 
extremity weakness.  Accordingly, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent treatment records 
subsequent to September 1999, the date of 
the most recent treatment of record, 
should be obtained and incorporated in 
the veteran's claims folder.  The veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.

2.  In addition, the RO should attempt to 
obtain all records of treatment of the 
veteran for her reported "stroke" in 
September 1994, as well as additional 
records reflecting treatment at St. 
Luke's Hospital for her subsequent 
"stroke" in August 1997.  Finally, the RO 
should attempt to obtain any and all 
records of treatment of the veteran from 
Drs. Betty Ball and Barrie Smith, the two 
physicians who offered opinions regarding 
the etiology of the veteran's extremity 
weakness in May and June 1999.  All such 
information and records, when obtained, 
should be made a part of the veteran's 
claims folder.

3.  Following completion of the above 
actions, the veteran should be afforded 
an additional neurologic examination, to 
be conducted, if at all possible, by a 
neurologist who has not heretofore 
examined the veteran.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examiner should 
specifically comment as to whether, based 
on the examination of the veteran and a 
review of the veteran's file(s), she did, 
in fact, experience identifiable 
cerebrovascular accidents in September 
1994 and August 1997.  Should it be 
determined that the veteran did not 
suffer "strokes" on one or both of those 
occasions, an opinion should be offered 
as to what, if any, etiology may be 
responsible for the veteran's currently-
claimed extremity weakness.  Finally, the 
examiner should specifically comment as 
to whether the veteran currently suffers 
from chronic weakness in her extremities, 
and, if so, whether such weakness is as 
likely as not the result of her service-
connected migraine headaches.  Once 
again, all such information and opinions, 
when obtained, should be made a part of 
the veteran's claims folder.  The claims 
file must be made available to the 
examiner prior to the examination.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above-requested development has been 
completed.  In particular, the RO should 
review the aforementioned examination 
report to ensure that it is responsive 
to, and in complete compliance with, the 
directives of this REMAND, and if not, 
the RO should take corrective action.

Following completion of the above actions, the RO should 
review the evidence, and determine whether the veteran's 
claim may now be granted.  If not, the veteran and her 
representative should be provided with an appropriate 
supplemental statement of the case, and given an ample 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  By this 
REMAND the Board does not intimate any opinion as to the 
ultimate determination warranted.  No action is required of 
the appellant until she receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


